I am unable to concur in the conclusion reached by the majority in this cause. As appears from the title of the cause and the discussion in the majority opinion, the parties named as defendants therein are nominal parties only. The state of Washington is the real party in interest, and as its revenues are materially affected adversely by the decision, I feel justified in stating the grounds of my dissent, although I must do so at some length. *Page 176 
For the purposes of the particular case, it may be sufficient to say, as the majority do say, that the question for decision is whether the lands involved are tide lands of the Pacific ocean or shore lands of the Columbia river, but it must not be understood therefrom that the state is denied the power to lease its tide lands. On the contrary, the constitution and statutes of the state give the state the same power over the one class of lands as it does over the other, and it must follow that it has the same power of disposition over the one as it has over the other. Perhaps a more accurate statement of the issue involved is, has the state heretofore devoted the particular lands to a public use, and is now estopped from subjecting them to a private use.
It may aid to an understanding of the question involved if the situation is described with something more of detail than it is described in the majority opinion. Without the use of the maps introduced in evidence, which cannot well be reproduced here, it is somewhat difficult to describe the situation with clearness, but perhaps it can be made understandable by words.
Cape Disappointment is a true cape, as bodies of land of that designation are geographically known. Commencing at its northerly extremity, its shore line extends into the Pacific ocean, first in a southwesterly direction, thence southerly and southeasterly until it reaches a point where the waters of the Pacific ocean and the waters of the Columbia river commingle; it then extends in an easterly direction for some half or three quarters of a mile, thence northerly for approximately the same distance, then again westerly for a like distance, thence northerly and northeasterly until it connects with the highlands forming the north boundary of the Columbia river. Its extreme length, *Page 177 
northerly and southerly, is approximately four miles, and its extreme width, easterly and westerly, is approximately a mile and a half. Roughly speaking, it is in the form of an ordinary hook, with its extreme easterly projection at the point of the hook.
Turning to the legislative enactment cited and quoted in part in the majority opinion, it will be observed that it is the tide lands abutting and fronting on the ocean, not the shore lands of the Columbia river, that are dedicated as a highway. No lands that do not front or abut on the ocean are to be included therein, regardless of the question whether they are covered and uncovered by the flow and ebb of the tides. It will be observed furthermore, from the terms of the act as applied to the surroundings, that the shore line of the cape extends continuously from a place where it first projects into the ocean to a place where it enters the river, and that it forms for some distance, first the shore line of the ocean, and second the shore line of the river. From this it is at once plain that there is a place on its shore line where it can be said with certainty that the lands in its front are tide lands of the ocean, and equally plain that there is another place where it can be said with certainty that the lands in its front are shore lands of the river. But it would seem equally certain, from the very nature of the situation, that there must be a considerable space between the two places where no one can say with certainty whether the lands in its front are the one or the other. The state's engineer confessed the difficulty, and said that probably no two engineers would agree on the identical point. He made the determination, as noted in the majority opinion, by taking the general course of the shore line of the ocean and the general course of the shore line of the river and fixing the point where *Page 178 
the two lines met. The engineers on the part of the appellants seemingly felt the same difficulty. While they did not follow the method of the state's engineer in determining the point of division, they adopted methods equally arbitrary.
The point selected by the majority as the beginning point of the highway does not, as I understand it, coincide with any of the points of beginning selected by any of the engineers, and it seems to me to have no more reason in its support than do any of the others. It is said that:
". . . the words of the act `from the Columbia river or Cape Disappointment on the south' would seem to indicate clearly the intention that the highway should begin at the extreme southerly point of Cape Disappointment where it is laved by the waters of the Columbia river, so that the traveler may, on leaving the waters of the Columbia, enter immediately upon the highway," and that no "other construction, we think, will give full effect to the language used."
But, to my mind, this places an undue emphasis on the phrase "on the south" used in the description. Manifestly, the phrase has no more relation to Cape Disappointment than it has to the Columbia river, and was not used to point out the place on Cape Disappointment where the highway was to begin, but was used rather to name the Columbia river or Cape Disappointment as the southerly point of the highway. It has the same relation to the southerly beginning point as the correlative words "on the north" have to the northerly termination of the highway. Hardly, I think, would the majority say that the phrase, "to a point three hundred feet southerly from the south line of the government jetty on Peterson's point . . . on the north," meant the "extreme northerly point" of the point of ending. Again, it seems to me that, to *Page 179 
suppose that a traveler leaving the waters of the Columbia river may enter immediately upon the highway, is to suppose an impossible situation. But, be this as it may, I think others of the reasons given show that the greater portion of the disputed land is in the Columbia river, even conceding that the majority have selected the proper beginning point. The extreme southerly point of Cape Disappointment lies a considerable distance west of the eastern extremity of the cape. Lot 4 of the government survey lies entirely east of the point, and lot 3 lies partially so. The disputed lands are in front of, adjacent to, or abutting upon these lots. If the waters of the Columbia river lave the selected point, they must, as of course, lave the shores upstream and easterly of the point, and this being so, it is at once apparent that the disputed lands lie for their greater part in the Columbia river, and it can be that the whole of them do so.
It must not be understood from what I have said that I am intending to be merely critical. I am trying to demonstrate that the point selected by the majority as the beginning point of the highway is as much arbitrary as is the point selected by the state's engineer. If I have succeeded in so demonstrating, the conclusion of the majority is clearly erroneous. Since the precise beginning point is indefinite by description, and cannot be made definite by a consideration of the natural surroundings, the point of beginning becomes a fact for the determination of the public officers having the duty to administer the law, and their conclusion upon the fact is not open to review by the courts. State ex rel. Smith v. Forrest, 8 Wash. 610,36 P. 686, 1120; State ex rel. Megler v. Forrest, 13 Wash. 268,43 P. 51; State ex rel. Progressive Motion Picture Co. v.Howell, 96 Wash. 163, 164 P. 917; Diamond Drill ContractingCo. v. International Diamond *Page 180 Drill Contracting Co., 106 Wash. 72, 179 P. 120.
But the majority say:
"But we are convinced that here the essential and controlling facts are in no wise in dispute and the error of respondents, if they be in error, lies in having proceeded upon a fundamentally wrong basis and is therefore an error of law and not an error of fact."
If I understand the meaning of the proposition here stated, it means that the point of beginning of the highway can be definitely determined from the description of the beginning point in the act itself, when taken into consideration with the natural surroundings. If this be what the majority mean, it would seem to end the controversy and leave no room for further discussion. But possibly I have mistaken the meaning, as the majority, after making the statement, proceed to point out the erroneous theories of the state's engineer. I shall not review this argument further than to say that I can find in the testimony of the engineer, when read as a whole and construed according to his evident meaning, none of the inconsistencies pointed out by the opinion. The criticisms indulged in seem to me to be an unjust reflection on the ability and judgment of an able and conscientious state officer. In my opinion, as I have hereinbefore attempted to demonstrate, the beginning point of the highway cannot be definitely located, whatever may be the conditions taken into consideration in determining it; that its location is a matter that calls for the exercise of a discretion; that the public officers have a primary duty to exercise this discretion; and that, when they have exercised it and made a finding on the question, that finding becomes binding upon the world, unless, of course, it is so far arbitrary and unfounded as to be beyond the pale of reason and is of itself presumptively *Page 181 
fraudulent, and as to this latter, I can find nothing in its support. It may be unnecessary to add that, if the beginning point of the highway is as it is determined to be by the state's engineer, the disputed lands are not within the highway.
What I have heretofore said has been on the assumption that the beginning point of the highway is at some place off the southerly upland shore of Cape Disappointment. The state contended in the court below, and argues in this court, that this is a mistaken interpretation of the legislative enactment. With this contention, I am inclined to agree. It is founded on the physical situation presented. From the north point of the highway southerly to the northernmost projection of Cape Disappointment, the distance, so I gather from the scale maps in evidence, is between twenty-four and twenty-eight miles. The shore, for the entire distance, presents a comparatively straight line. It is free from projecting promontories and projecting indentations, and is free from the rocks and boulders not uncommonly found at such places. The tide lands are approximately a quarter of a mile wide, and their composition is such as to form, for a considerable distance out from the shore, when the tides are at ebb, a hard and smooth surface. Prior to the year 1901, when the legislature declared the tide lands to be a public highway, the beach had become a favored resort for the people of the state who were seeking rest and recreation, and, as I gather from the surroundings and the current history of the times, the purpose of the legislature was, not so much to establish a thoroughfare, as it was to preserve the beach as a recreational ground for the use of the public. The part of Cape Disappointment that fronts on the ocean presents a radically different condition. It is a rough, rocky *Page 182 
promontory. Its shore line is marked with numerous projections and indentations. There is no continuous body of tide lands in its front. In many places, there are no tide lands proper; the only surface covered and uncovered by the tides at all are the sides of perpendicular bluffs. Tide lands begin regularly to appear only as the mouth of the Columbia river is approached. They are built up by the debris carried down by that stream from its upper reaches. As the deposit is continuous, the area of the overflowed lands is constantly changing, and, in consequence, the lands have no value as a highway or as recreational grounds. Some parts of them have, however, great value for another purpose. The mouth of the Columbia river is one of the great salmon fisheries of the world, and certain of these places have great value as a landing place for fishing nets. The situation here presented is illustrative. Neither of the parties desires or intends to use the land in controversy as a highway is ordinarily used. The plaintiffs in the action desire to use it as a landing place for their fishing nets, and claim that they have a right to do so without hindrance or interference by any one because it is a highway. The contemplated lessees of the state desire to use it for the same purpose, contending that it is not a highway. If it is property of the state subject to lease, they are willing to pay the state $36,000 per year for its exclusive use. That this is in no sense a fictitious value, is evidenced by the fact that the public land commissioner offered the lease at competitive bidding, and that it was struck off to the contemplative lessees for the sum mentioned as the highest and best bid made therefor.
It is my opinion, because of the conditions I have recited, that the legislature never intended, by the act *Page 183 
in question, to include tide lands that were neither suitable for a highway nor for recreational purposes; that by the use of the ambiguous terms "the Columbia river or Cape Disappointment" in describing the beginning point of the highway, they meant to leave the place of beginning indefinite, to be determined as a more careful survey of the location than they then had before them would determine. If this be the true interpretation of the meaning of the legislative enactment, the highway begins at the northerly point of Cape Disappointment and does not reach the Columbia river. From this it would follow, as of course, that the lands in question are not within the highway. In my opinion, it is the true interpretation.
I think the judgment of the trial court should be affirmed. *Page 184